Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12, 17, 22 and 27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Taking claim 12 as an example, claim 12  specifies that “the transmission of the dynamic PUSCH and the transmission of the pre-configured PUSCH overlap in time”, however parent claim 11 specifies “the dynamic PUSCH and the pre-configured PUSCH being transmitted during a same time period”, which implies the overlapping of dynamic and pre-configured PUSCHs.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11, 13-16, 18-21, 23-26, and 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims 1, 2, 3, 5-8, 10-13, 15-18 and 20 of U.S. Patent No. US 10701675 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:

The following table is presented for ease of illustration:

Instant claims 11-30
Patented claims US 10701675 B2.
11. A method for a communication device to transmit uplink control information (UCI) in a wireless communication system, the method comprising: transmitting multiple physical uplink shared channels (PUSCHs), wherein the multiple PUSCHs include a dynamic PUSCH and a pre-configured PUSCH; and among the dynamic PUSCH and the pre-configured PUSCH, transmitting the UCI through the dynamic PUSCH based on the dynamic PUSCH and the pre-configured PUSCH being transmitted during a same time period. 
12. The method of claim 11, wherein the transmission of the dynamic PUSCH and the transmission of the pre-configured PUSCH overlap in time. 
13. The method of claim 11, wherein the dynamic PUSCH is scheduled by a corresponding uplink grant. 
14. The method of claim 11, wherein the pre-configured PUSCH is periodically reserved. 
15. The method of claim 14, wherein the pre-configured PUSCH includes a low-latency packet. 


16. A communication device for use in a wireless communication system, the communication device comprising: a memory; and a processor configured to control the communication device to: transmit multiple physical uplink shared channels (PUSCHs), wherein the multiple PUSCHs include a dynamic PUSCH and a pre-configured PUSCH, and among the dynamic PUSCH and the pre-configured PUSCH, transmit uplink control information (UCI) through the dynamic PUSCH based 

17. The communication device of claim 16, wherein the transmission of the dynamic PUSCH and the transmission of the pre-configured PUSCH overlap in time. 
18. The communication device of claim 16, wherein the dynamic PUSCH is scheduled by a corresponding uplink grant. 
19. The communication device of claim 16, wherein the pre-configured PUSCH is periodically reserved. 
20. The communication device of claim 19, wherein the pre-configured PUSCH includes a low-latency packet. 


21. A method for a communication device to receive uplink control information (UCI) in a wireless communication system, the method comprising: receiving multiple physical uplink shared channels (PUSCHs), wherein the multiple PUSCHs include a dynamic PUSCH and a pre-configured PUSCH; and among the dynamic PUSCH and the pre-configured PUSCH, receiving the UCI through the dynamic PUSCH based on the dynamic PUSCH and the pre-configured PUSCH 
22. The method of claim 21, wherein receiving the dynamic PUSCH and receiving the pre-configured PUSCH overlap in time. 
23. The method of claim 21, wherein the dynamic PUSCH is scheduled by a corresponding uplink grant. 
24. The method of claim 21, wherein the pre-configured PUSCH is periodically reserved. 
25. The method of claim 24, wherein the pre-configured PUSCH includes a low-latency packet. 


26. A communication device for used in a wireless communication system, the communication device comprising: a memory; and a processor configured to: receive multiple physical uplink shared channels (PUSCHs), wherein the multiple PUSCHs include a dynamic PUSCH and a pre-configured PUSCH, and among the dynamic PUSCH and the pre-configured PUSCH, receive uplink control information (UCI) through the dynamic PUSCH based on the dynamic PUSCH and the pre-configured PUSCH being transmitted during a same time period. 
27. The communication device of claim 26, wherein receiving the 
28. The communication device of claim 26, wherein the dynamic PUSCH is scheduled by a corresponding uplink grant. 
29. The communication device of claim 26, wherein the pre-configured PUSCH is periodically reserved. 
30. The communication device of claim 29, wherein the pre-configured PUSCH includes a low-latency packet. 

in a same timing, wherein the multiple PUSCHs includes at least one dynamic PUSCHs and at wherein the PUSCH is selected starting from the at least one dynamic PUSCHs among the multiple PUSCHs. 
    2. The method of claim 1, wherein the at least one dynamic PUSCHs include at least one PUSCHs scheduled by at least one corresponding uplink grants. 
    3. The method of claim 1, wherein the at least one pre-configured PUSCHs include at least one PUSCHs periodically reserved. 
    4. The method of claim 3, wherein the at least one pre-configured PUSCHs are periodically reserved in at least one corresponding time windows. 
    5. The method of claim 1, wherein the at least one pre-configured PUSCHs are used for a low-latency packet transmission. 
    6. A communication device for used in a wireless communication system, the communication device comprising: a memory; and a processor, wherein the processor is configured to: transmit multiple physical uplink shared channels (PUSCHs) in a same timing, wherein the multiple PUSCHs includes at least one dynamic PUSCHs and at least one pre-configured PUSCHs, and transmit uplink control information (UCI) through one of the multiple wherein the PUSCH is selected starting from the at least one dynamic PUSCHs among the multiple PUSCHs. 
    7. The communication device of claim 6, wherein the at least one dynamic PUSCHs include at least one PUSCHs scheduled by at least one corresponding uplink grants. 
    8. The communication device of claim 6, wherein the at least one pre-configured PUSCHs include at least one PUSCHs periodically reserved. 
    9. The communication device of claim 8, wherein the at least one pre-configured PUSCHs are periodically reserved in at least one corresponding time windows. 
    10. The communication device of claim 6, wherein the at least one pre-configured PUSCHs are used for a low-latency packet transmission. 
    11. A method for a communication device to receive uplink control information (UCI) in a wireless communication system, the method comprising: receiving multiple physical uplink shared channels (PUSCHs) in a same timing, wherein the multiple PUSCHs includes at least one dynamic PUSCHs and at least one pre-configured PUSCHs; and receiving the UCI through one of the multiple PUSCHs in the same timing, wherein the PUSCH is selected starting from 
    12. The method of claim 11, wherein the at least one dynamic PUSCHs include at least one PUSCHs scheduled by at least one corresponding uplink grants. 
    13. The method of claim 11, wherein the at least one pre-configured PUSCHs include at least one PUSCHs periodically reserved. 
    14. The method of claim 13, wherein the at least one pre-configured PUSCHs are periodically reserved in at least one corresponding time windows. 
    15. The method of claim 11, wherein the at least one pre-configured PUSCHs are used for a low-latency packet transmission. 
    16. A communication device for used in a wireless communication system, the communication device comprising: a memory; and a processor, wherein the processor is configured to: receive multiple physical uplink shared channels (PUSCHs) in a same timing, wherein the multiple PUSCHs includes at least one dynamic PUSCHs and at least one pre-configured PUSCHs, and receive uplink control information (UCI) through one of the multiple PUSCHs in the same timing, wherein the PUSCH is selected starting from the at least one 
    17. The communication device of claim 16, wherein the at least one dynamic PUSCHs include at least one PUSCHs scheduled by at least one corresponding uplink grants. 
    18. The communication device of claim 16, wherein the at least one pre-configured PUSCHs include at least one PUSCHs periodically reserved. 
    19. The communication device of claim 18, wherein the at least one pre-configured PUSCHs are periodically reserved in at least one corresponding time windows. 
    20. The communication device of claim 16, wherein the at least one pre-configured PUSCHs are used for a low-latency packet transmission. 




	Regarding instant claim 11 and patented claim 1, the difference between claim 11 and patented claim 1 is that instant claim specifies “transmitting the UCI through the dynamic PUSCH based on the dynamic PUSCH and the pre-configured PUSCH being transmitted during a same time period”, whereas Patented claim 1 specifies “ transmitting the UCI through one of the multiple PUSCHs in the same timing, wherein the PUSCH is selected starting from the at least one dynamic PUSCHs among the multiple PUSCHs”. Therefore, it can be clearly seen, that the main difference is that instant claim 11 does not specify the 
	Claim 11 does not specify the PUSCH is selected starting from the at least one dynamic PUSCHs.
	Independent claims 16, 21 and 26 suffer from similar deficiencies as indicated above with regard to respective patented claims 6, 11 and 16. 
Claims 11, 16, 21 and 26 of the instant application merely broadens the scope of the respective claims 1, 6, 11 and 16 of the Patent by eliminating the elements and their functions of the claims. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Similarly, instant claims sets {13, 14, 15}, {18, 19, 20}, and {28, 29, 30} merely broadens the scope of the respective claims sets {2, 3, 5}, {7, 8, 10}, and {17, 18 and 20} of the Patent by eliminating the elements and their functions of the claims. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Response to Arguments
Applicant’s arguments, see REMARKS, page 5-6, filed 11/01/21, with respect to claims 11-30 have been fully considered and are persuasive.  The rejections under Statutory Double Patenting of claims 11-30 has been withdrawn. 
Note: Examiner inadvertently compared the wrong set of claims in previous office action filed on 9/17/21. Therefore, the instant action is non-final.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached form PTO-892.

 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        1/27/2022